Title: To Benjamin Franklin from Francis Dana, 29 December 1780
From: Dana, Francis M.
To: Franklin, Benjamin


Paris Decr: 29th. 1780 Hotel Valois, Rue Richelieu
I have the honor to acquaint your Excellency I arrived in Town the last evening, and shou’d have waited upon you in person this morning, but I am at present a little indisposed by the sick-headach. I have two letters for your Excellency, one from Mr. Adams, and the other, I believe, from Mr: Dumas. I shall not put them into the office without your direction. You will find them of an old date, as I left Amsterdam the first of this month.
I hope you are now relieved from your late troublesome visitor, the gout, and are in good health. I shall not fail to do myself the honor of waiting upon your Excellency as soon as I am relieved from my present Indisposition.
I am with much esteem and respect Your Excellency’s most obedient and most humble Servant
F M Dana

P.S. I beg you to present my regards to Mr: Franklin—
His Excellency Benjamin Franklin Esqr:

 
Notation: Dana Francis Paris Decr 29. 1780
